Citation Nr: 1041774	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-28 738	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disorder, 
to include degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and M.G.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from November 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In an August 18, 2009 decision, the Board reopened the claim of 
service connection for cervical spine disability, and denied the 
claim on the merits.  The Veteran appealed the August 2009 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and the Court, in a January 2010 Order, granted a 
Joint Motion for Remand filed by the parties, and vacated and 
remanded the August 2009 decision to the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 
1948 to May 1952.
 
2.  On October 25, 2010, the Board learned that the Veteran died 
in August 2010.




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the Veteran's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title."  

The VA Secretary will be issuing regulations governing the rules 
and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking substitution in 
an appeal that has been dismissed by the Board due to the death 
of the claimant should file a request for substitution with the 
VA regional office (RO) from which the claim originated (listed 
on the first page of this decision).  

The Board notes that in October 2010 the Veteran's spouse signed 
a power of attorney in favor of the same attorney who was 
representing the Veteran at the time of his death.  Although the 
attorney requested a copy of the notice letter the Board sent the 
Veteran, neither the attorney nor the spouse has yet requested 
substitution of the spouse in this case.  Accordingly, dismissal 
of the case at this time is appropriate.


ORDER

The appeal is dismissed.


		
J. Parker
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


